DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The applicant's amendment received on 05/20/2022 in which claims 21, 37, and 38 are (AMENDED); and claims 1-20 (CANCELLED), has been fully considered and entered, but the arguments are moot in view of the new ground(s) of rejection.

Examiner agrees with applicant’s amendments with respect to the 35 USC § 112(f) interpretations. Therefore, the previous 35 USC § 112(f) interpretations have been withdrawn with respect to claims 21 and 38.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Rossato et al. (“Rossato”) (US Pub. No.: 2013/0314496 A1) in view of SU et al. (“SU”) (US Pub. No.: 2016/0014422 A1).
                                                                                                                                        

In regards to claims [21], [37], and [38], Rossato discloses a method (see title, fig. 6) and an encoder configured to encode a signal (see title, fig. 6) comprising: receiving an input frame (see fig. 2B, e.g. “image at LoQ #0); down-sampling (see fig. 2B unit 250-0) the input frame (see fig. 2B, e.g. “image at LoQ #0) to obtain a down-sampled frame (see paragraph [0115]); the encoding module being configured to encode (see fig. 6 in view of fig. 2B, paragraphs, [0115] and [0275], e.g. “encoder performs downsampling operations”) the down-sampled frame (see fig. 2B, paragraph [0115], e.g. “image 130-0 is processed by down sampler 250-0”) to generate an encoded frame (see paragraph [0115]); obtaining (see fig. 2A unit 220-1) a decoded frame (see fig. 2A, e.g. “decoded image 245-(N-1)”) from a decoding module (see fig. 2A unit 210), the decoding module  (see fig. 2A unit 210) being configured to generate the decoded frame (see fig. 2A, e.g. “decoded image 245-(N-1)”) by decoding (see fig. 1A unit 120) the encoded frame (see fig. 1A unit 100 → unit 110, paragraph [0084]); generating a first set of residual data (see fig. 3F unit 300) by taking a difference between the decoded frame (see fig. 2A, e.g. “decoded image 245-(N-1)”) and the down-sampled frame (see fig. 2B, paragraph [0115], e.g. “image 130-1 at LOQ#1”); up-sampling (see fig. 2A, paragraph [0108], e.g. “upsampling”) a combination of the first set of residual data (see fig. 2A unit 240) and the decoded frame (see fig. 2A, e.g. “decoded image 245-(N-1)”) to generate a reference reconstructed frame (see paragraph [0085]); generating a second set of residual data (see fig. 3F unit 350, paragraph [0169]) by taking a difference between the reference reconstructed frame (see paragraph [0085]) and the input frame (see fig. 2B, e.g. “image at LoQ #0); encoding the first and second sets of residual data to generate first and second sets of encoded residual data respectively (see fig. 6 unit 6.03, fig. 9, paragraphs [0201] and [0278]), wherein the encoding comprises transforming the first and second sets of residual data into transformed first and second sets of residual data respectively (see paragraphs [0207-0208]); and outputting the encoded frame (see fig. 1A, paragraph [0084]) and the first and second sets of encoded residual data (see fig. 6 unit 6.03, fig. 9, paragraphs [0201] and [0278]) for a decoder (see fig. 2B and/or fig. 7), wherein the encoded frame (see fig. 1A, paragraph [0084]) and the first (see fig. 2B unit 270(R0)) and second sets of residual data (see fig. 2B unit residual data RB 270+B) enable the decoder (see fig. 2B) to reconstruct (see fig. 2B unit 280) the input frame  (see fig. 2B, e.g. “image at LoQ #0).
	Yet, Rossato fails to explicitly disclose such that passing the down-sampled frame to an encoding module; receiving an input frame  at a first resolution; down-sampling the input frame to obtain a down-sampled frame at a second resolution, the second resolution being lower than then first resolution; an encoded frame at the second resolution; obtaining a decoded frame at the second resolution; generating a first set of residual data at the second resolution; a reference reconstructed frame at the first resolution; and generating a second set of residual data at the first resolution as specified in the amended claim.
However, in the same field of endeavor, SU further the well-known concept of passing (see fig. 1A) the down-sampled (see fig. 1A unit 165) frame (see fig. 1 unit 102) to an encoding module (see fig. 1A unit 170); receiving an input frame (see fig. 1A unit 102) at a first resolution (see paragraph [0034]); down-sampling (see fig. 1A unit 165) the input frame (see fig. 1A unit 102) to obtain a down-sampled frame at a second resolution (see paragraph [0025]), the second resolution being lower than then first resolution (see paragraph [0025], e.g. “a second spatial resolution lower than the first spatial resolution”); an encoded frame (see fig. 1A unit 102) at the second resolution (see fig. 1A, paragraphs [0042] and [0046], where the examiner notes that by referring to fig. 1A that the encoder 100 is capable of compressing the input frame 102 and downsampling 165 the frame 102 from an original first resolution down to a second lower resolution); obtaining a decoded frame at the second resolution (see fig. 1B, paragraph [0024]); generating a first set of residual data at the second resolution (see fig. 1A unit 167, paragraphs [0025] and [0042], where the examiner notes by referring to fig. 1A that the input frame 102 is downsampled at process 165 which is capable of outputting a lowered second resolution to the clipping 167 process that consists of residual data); a reference reconstructed frame at the first resolution (see paragraph [0032]); and generating a second set of residual data (see fig. 2 unit 232) at the first resolution (see fig. 2, e.g. “high resolution”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Rossato above by  incorporating the proposed teachings of SU above to perform such a modification to provide a video encoding and decoding system and method that implements receiving an input frame  at a first resolution; down-sampling the input frame to obtain a down-sampled frame at a second resolution, the second resolution being lower than then first resolution; an encoded frame at the second resolution; obtaining a decoded frame at the second resolution; generating a first set of residual data at the second resolution; a reference reconstructed frame at the first resolution; and generating a second set of residual data at the first resolution as well as to the solve the problem in a case where as new television standards are being developed, such as Ultra High Definition (UHD), it may be desirable to encode signals with enhanced resolution and/or enhanced dynamic range as taught by SU et al. (see SU, paragraph [0029]), thus enhancing video quality capabilities and improving video compression efficiency.


As per claim [22], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the encoding module  (see fig. 1A unit 110) is configured to encode the down-sampled frame in accordance with a first encoding method in order to generate the encoded frame (see fig. 1, paragraph [0115), and wherein: the encoding of the first set of residual data is performed according to a second encoding method (see paragraph [0277]), the second encoding method (see paragraph [0277]) being different from the first encoding method (see fig. 1, paragraph [0115]); and/or the encoding of the second set of residual data is performed according to a third encoding method (see fig. 9), the third encoding method  (see fig. 9) being different from the first encoding method (see fig. 6, paragraph [0115]).

As per claim [23], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the encoding (see fig. 1A unit 110) and decoding modules (see fig. 1A unit 120) are configured to use a block-based coding algorithm (see paragraph [0018).

As per claim [24], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the first set of residual data (see fig. 3F unit 300) represents a compression error associated with the encoding module (see paragraphs [0037] and [0154]) and/or the decoding module.

As per claim [25], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the second set of residual data (see fig. 2B unit residual data RB 270+B) represents a reconstruction error (see paragraph [0220]) associated with the down-sampling (see fig. 3F unit 371) and the up-sampling (see fig. 3F unit 373).

As per claim [26], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the method is performed in a hierarchical coding system having exactly two hierarchical levels (see fig. 2B).

As per claim [27], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 26 (see the above rejection of claim 26), wherein one of the two hierarchical levels corresponds to a baseline layer (see fig. 2B) and the other one of the two hierarchical levels corresponds to an enhancement layer (see fig. 3F).

As per claim [28], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the transforming uses a Hadamard-based transform (see paragraph [0025]).

As per claim [29], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the transforming uses a 2×2 transform kernel (see paragraphs [0038] and [0050]).

As per claim [30], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the transforming of the first set of residual data (see paragraphs [0207-0208]) comprises: selecting a subset of the first set of residual data (see paragraph [0165]); and applying a transformation on the subset of the first set of residual data (see paragraph [0042]) to generate a corresponding subset of the transformed first set of residual data (see paragraphs [0207-0208]). Examiner notes that some of the above claim limitations noted above are also analogous to claim 37. 

As per claim [31], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 30 (see the above rejection of claim 30), wherein one of the subset of the transformed first set of residual data (see fig. 3E unit 355) is obtained by averaging the subset of the first set of residual data (see paragraph [0135]). Examiner notes that some of the above claim limitations noted above are also analogous to claim 37.

As per claim [32], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the transforming of the second set of residual data (see fig. 3F unit 350) comprises: selecting a subset of the second set of residual data (see paragraph [0165]); and applying a transformation on the subset of the second set of residual data (see fig. 3F unit 350) to generate a corresponding subset of the transformed second set of residual data (see fig. 3F unit 350 or fig. 9). Examiner notes that some of the above claim limitations noted above are also analogous to claim 37.

As per claim [33], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 32 (see the above rejection of claim 32), wherein one of the subset of the transformed second set of residual data (see fig. 3F unit 350) is obtained by the difference between: an average (see fig. 2B unit 260) of a subset (see paragraph [0163]) of the input frame (see fig. 2B, e.g. “image at LoQ #0); and a corresponding element (see fig. 2A) of the combination (see fig. 2A, paragraph [0108]) of the first set of residual data (see fig. 2A unit 240) and the decoded frame (see fig. 2A, e.g. “decoded image 245-(N-1)”). Examiner notes that some of the above claim limitations noted above are also analogous to claim 37.

As per claim [34], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the encoding comprises quantizing at least some of the transformed first and second sets of residual data respectively into quantized first and second sets of residual data respectively (see paragraphs [0207-0208]).

As per claim [35], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 34 (see the above rejection of claim 34), wherein the encoding comprises entropy-encoding the quantized first and second sets of residual data respectively into entropy-encoded first and second sets of residual data (see paragraphs [0207-0208]).

As per claim [36], most of the limitations have been noted in the above rejection of claim 21. In addition, Rossato discloses a method according to claim 21 (see the above rejection of claim 21), wherein the signal comprises a video signal and/or an image signal (see paragraph [0171]).


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

White et al. (US Pub. No.: 2012/0113064 A1) discloses downsampling data for crosstalk
compensation.

	Lu et al. (US Pub. No.: 2011/0096990 A1) discloses a video codec method and system.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B.C/Examiner, Art Unit 2485        

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485    
May 26, 2022